Exhibit 10.1

EXECUTION COPY

 

 

 

EXCHANGE AGREEMENT

among

NEWCASTLE INVESTMENT CORP.,

NIC TRS LLC,

TABERNA CAPITAL MANAGEMENT, LLC,

TABERNA PREFERRED FUNDING IV, LTD.,

TABERNA PREFERRED FUNDING V, LTD.,

TABERNA PREFERRED FUNDING VI, LTD.

and

TABERNA PREFERRED FUNDING VII, LTD.

Dated as of January 29, 2010

 

 

 



--------------------------------------------------------------------------------

EXCHANGE AGREEMENT

THIS EXCHANGE AGREEMENT, dated as of January 29, 2010 (this “Agreement”), is
entered into by and among NEWCASTLE INVESTMENT CORP., a Maryland corporation
(the “Parent”), NIC TRS LLC, a Delaware limited liability company (the
“Company”), TABERNA CAPITAL MANAGEMENT, LLC (“Taberna”), TABERNA PREFERRED
FUNDING IV, LTD. (“Taberna IV”), TABERNA PREFERRED FUNDING V, LTD.
(“Taberna V”), TABERNA PREFERRED FUNDING VI, LTD. (“Taberna VI”) and TABERNA
PREFERRED FUNDING VII, LTD. (“Taberna VII”, and together with Taberna IV,
Taberna V and Taberna VI, the “Holders” and each a “Holder”).

RECITALS:

A. Reference is made to that certain Junior Subordinated Indenture (the
“Indenture”), dated as of April 30, 2009, between the Parent and The Bank of New
York Mellon Trust Company, National Association, as Trustee (the “Trustee”),
pursuant to which the Parent issued the following junior subordinated notes
(together, the “Performing CDO Notes”):

(i) Junior Subordinated Note due 2035 in the original principal amount of
$26,266,000 issued by the Parent to Taberna V.

(ii) Junior Subordinated Note due 2035 in the original principal amount of
$25,625,000 issued by the Parent to Taberna VII.

B. In addition to the Performing CDO Notes, the Parent also issued the following
junior subordinated notes pursuant to the Indenture (together, the “Defaulted
CDO Notes”, and, together with the Performing CDO Notes, the “Junior
Subordinated Notes”):

(i) Junior Subordinated Note due 2035 in the original principal amount of
$24,984,000 issued by the Parent to Taberna IV.

(ii) Junior Subordinated Note due 2035 in the original principal amount of
$25,625,000 issued by the Parent to Taberna VI.

C. The Company is a wholly-owned taxable REIT subsidiary of the Parent. The
Company is the owner of (i) certain CDO notes from Newcastle CDO IX 1, Limited
transaction and Newcastle CDO VIII 1, Limited and Newcastle CDO VIII 2, Limited
transaction set forth on Schedule I hereto (the “Replacement Securities”) and
(ii) $9,715,000 in cash (the “Cash”, and collectively with the Replacement
Securities, the “Replacement Collateral”).

D. On the terms and subject to the conditions set forth in this Agreement, the
Parent, the Company and the Holders, to the extent the same are eligible to
participate in the Exchange, have agreed to exchange a total of $51,891,000
Junior Subordinated Notes (which may consist of all of the Performing CDO Notes
or a portion of the Performing CDO Notes and a portion of the Defaulted CDO
Notes) for the Replacement Collateral on two separate dates (each a “Closing
Date”) as further described in Section 2(a) hereof.



--------------------------------------------------------------------------------

E. Taberna has also solicited the consent of the noteholders of Taberna IV and
Taberna VI to exchange a portion of the Defaulted CDO Notes for their respective
share of the Replacement Collateral as further described in Section 7 hereof.

NOW, THEREFORE, in consideration of the mutual agreements and subject to the
terms and conditions herein set forth, the parties hereto agree as follows:

1. Definitions.

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 U.S.C. §§101 et
seq., as amended.

“Benefit Plan” means an “employee benefit plan” (as defined in ERISA) that is
subject to Title I of ERISA, a “plan” as defined in Section 4975 of the Code or
any entity whose assets include (for purposes of U.S. Department of Labor
Regulations Section 2510.3-101 or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”

“Cash” has the meaning set forth in the Recitals.

“CDO Trustee” has the meaning set forth in Section 2(e)(i).

“Closing Date” has the meaning set forth in the Recitals.

“Closing Room” has the meaning set forth in Section 2(e).

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated under it.

“Company” has the meaning set forth in the introductory paragraph hereof.

“Company Counsel” has the meaning set forth in Section 3(b).

“Defaulted CDO Notes” has the meaning set forth in the Recitals.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated under it.

“Exchange” has the meaning set forth in Section 2(e).

“First Closing Date” has the meaning set forth in Section 2(a).

“Governmental Entities” has the meaning set forth in Section 4(l).

“Holders” has the meaning set forth in the introductory paragraph hereof.

“Indemnified Party” has the meaning set forth in Section 9(a).

“Indemnified Parties” shall have the correlative meaning.

 

2



--------------------------------------------------------------------------------

“Indenture” has the meaning set forth in the Recitals.

“Investment Company Act” has the meaning set forth in Section 4(i).

“Junior Subordinated Notes” has the meaning set forth in the Recitals.

“Lien” has the meaning set forth in Section 4(l).

“Material Adverse Effect” means a material adverse effect on the condition
(financial or otherwise), earnings, business, liabilities or assets of the
Parent or any of its subsidiaries taken as a whole.

“Parent” has the meaning set forth in the introductory paragraph hereof.

“Parent Local Counsel” has the meaning set forth in Section 3(c).

“Performing CDO Notes” has the meaning set forth in the Recitals.

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, company, limited
liability company, trust, unincorporated association or government, or any
agency or political subdivision thereof, or any other entity of whatever nature.

“Regulation D” has the meaning set forth in Section 4(f).

“Repayment Event” has the meaning set forth in Section 4(l).

“Replacement Collateral” has the meaning set forth in the Recitals.

“Replacement Securities” has the meaning set forth in the Recitals.

“Second Closing Date” has the meaning set forth in Section 2(a).

“Securities Act” means the Securities Act of 1933, 15 U.S.C. §§77a et seq., as
amended, and the rules and regulations promulgated under it.

“Taberna” has the meaning set forth in the introductory paragraph hereof.

“Taberna IV” has the meaning set forth in the introductory paragraph.

“Taberna V” has the meaning set forth in the introductory paragraph hereof.

“Taberna VI” has the meaning set forth in the introductory paragraph hereof.

“Taberna VII” has the meaning set forth in the introductory paragraph hereof.

 

3



--------------------------------------------------------------------------------

“Taberna Transferred Rights” means, with respect to each Closing Date, any and
all of the applicable Holder’s, title, and interest in, to and under the Junior
Subordinated Notes being exchanged on such Closing Date, together with the
following:

(i) the Indenture;

(ii) all amounts payable to the applicable Holder under the Junior Subordinated
Notes or the Indenture, excluding, however, amounts payable on account of
interest for the period commencing on the most recent interest payment date
under the Junior Subordinated Notes and continuing through and including the
First Closing Date or the Second Closing Date, as applicable;

(iii) all cash, securities, or other property, and all setoffs and recoupments,
to be received, applied, or effected by or for the account of the applicable
Holder under the Junior Subordinated Notes, other than fees, costs and expenses
payable to Taberna or the applicable Holder hereunder and all cash, securities,
interest, dividends, and other property that may be exchanged for, or
distributed or collected with respect to, any of the foregoing;

(iv) after the Second Closing Date and only to the extent a Holder transfers all
of the Junior Subordinated Notes held by it, all claims (including “claims” as
defined in Bankruptcy Code §101(5)), suits, causes of action, and any other
right of Taberna or any Holder, whether known or unknown, against the Company or
any of its affiliates, or their respective agents, representatives, contractors,
advisors, directors, officers and trustees, or any other entity or individual
that in any way is based upon, arises out of or is related to any of the
foregoing, including all claims (including contract claims, tort claims,
malpractice claims, and claims under any law governing the exchange of, purchase
and sale of, or indentures for, securities), suits, causes of action, and any
other right of Taberna or any Holder against any attorney, accountant, financial
advisor, or other entity arising under or in connection with the Junior
Subordinated Notes or the transactions related thereto or contemplated thereby
(but excluding the transactions contemplated under this Agreement); and

(v) all proceeds of the foregoing.

“Trustee” has the meaning set forth in the Recitals.

2. Exchange of the Junior Subordinated Notes for the Replacement Collateral.

(a) The Company and each applicable Holder shall exchange all or a portion of
the Performing CDO Notes and, to the extent eligible, a portion of the Defaulted
CDO Notes, for the Replacement Collateral in two separate closings, the first of
which shall occur on January 29, 2010 (the “First Closing Date”) and the second
of which shall occur on February 11, 2010 (the “Second Closing Date”).

(b) As further set forth on Schedule II hereto, on the First Closing Date, each
of Taberna V and Taberna VII shall exchange one half of the Performing CDO Notes
held by it for its applicable share of the Replacement Collateral as set forth
on Schedule II hereto.

 

4



--------------------------------------------------------------------------------

(c) As further set forth on Schedule III hereto, on the Second Closing Date,
either (i) each of Taberna V and Taberna VII shall exchange the remaining
balance of the Performing CDO Notes held by it for its respective pro rata share
of the remaining Replacement Collateral (as illustrated on Schedule III, Section
A) or (ii) in the event Taberna receives the requisite consent of the
noteholders of either or both of Taberna IV and Taberna VI as further described
in Section 7, the applicable portion of the Performing CDO Notes and/or the
Defaulted CDO Notes shall be exchanged for a pro-rata share of the remaining
Replacement Collateral (rounded to the nearest thousand) by each Holder that is
eligible to participate in the Exchange (as defined below) on the Second Closing
Date, as illustrated on Schedule III, Sections B, C, or D, as applicable.
Following the Second Closing Date, the Holders will have exchanged a total of
$51,891,000 Junior Subordinated Notes, collectively, with the precise amount to
be exchanged by each participating Holder on the Second Closing Date to be
determined as set forth on Schedule III hereof and provided in writing to the
Parent in advance of (but in any event, not less than two (2) calendar days
prior to) the Second Closing Date.

(d) In connection with the Junior Subordinated Notes to be transferred on each
Closing Date, the Company agrees to deliver or cause to be delivered the
applicable portion of Replacement Collateral to each participating Holder and
has requested that each participating Holder accept its applicable portion of
the Replacement Collateral in exchange for the portion of the Junior
Subordinated Notes being exchanged upon the terms and conditions set forth
herein.

(e) The closing of the transactions contemplated herein shall occur at the
offices of Dechert LLP in Philadelphia, Pennsylvania (the “Closing Room”), or
such other place as the parties hereto shall agree, at 11:00 a.m. Eastern time
on each Closing Date. With respect to each Closing Date, the parties hereto
hereby agree that the exchange (the “Exchange”) will occur in accordance with
the following requirements:

(i) On each Closing Date, Taberna (as collateral manager for each participating
Holder) shall have delivered an issuer order instructing each trustee (in each
such capacity, a “CDO Trustee”) under the applicable indenture pursuant to which
such CDO Trustee serves as trustee for the Holder of the Junior Subordinated
Notes to (a) exchange the applicable portion of Junior Subordinated Notes for
the applicable portion of the Replacement Collateral as set forth on Schedule II
and Schedule III, respectively, and (b) to deliver the Junior Subordinated Notes
being exchanged on such Closing Date to the Trustee for reissuance in the names
of NIC TRS LLC and the applicable Holders.

(ii) On each Closing Date, the applicable portion of the Junior Subordinated
Notes shall have been delivered to the Closing Room, copies of which shall have
previously been made available for inspection, if so requested.

(iii) On each Closing Date, the Company shall have transferred the applicable
portion of the Replacement Securities to each CDO Trustee via the Depository
Trust Company to hold for the benefit of each participating Holder.

(iv) On each Closing Date, the Company shall transfer the applicable portion of
the Cash to each participating Holder via a wire transfer in immediately
available funds.

 

5



--------------------------------------------------------------------------------

(v) Simultaneously with the occurrence of the events described in subsections
(i) through (iv) hereof on each Closing Date, and solely with respect to the
portion of the Junior Subordinated Notes transferred on the First Closing Date
or the Second Closing Date, as applicable, (A) each Holder of the Junior
Subordinated Notes irrevocably transfers, assigns, grants and conveys the
related Taberna Transferred Rights to the Company and the Company accepts the
Junior Subordinated Notes and assumes the Taberna Transferred Rights and
(B) each Holder shall be entitled to all of the rights, title and interest of a
holder of the Replacement Securities, in accordance with their respective
ownership interests, under the terms of the Replacement Securities and any other
Operative Document.

(vii) On each Closing Date, Taberna shall have paid to the Trustee and each CDO
Trustee all of such party’s legal fees, costs and other expenses in connection
with the Exchange, and the Company shall have paid, or the Parent shall have
paid on behalf of the Company, all other accrued and unpaid fees, costs and
expenses under the Indenture, if any.

(viii) On each Closing Date, the Company shall have paid, or the Parent shall
have paid on behalf of the Company, to the Trustee for application upon the
applicable portion of the Junior Subordinated Notes and for distribution to the
applicable Holders holding such Junior Subordinated Notes pursuant to the terms
of the Indenture, all accrued interest for the period commencing on the most
recent interest payment date under the Junior Subordinated Notes and continuing
through and including the applicable Closing Date.

3. Conditions Precedent. The obligations of the parties under this Agreement are
subject to the following conditions precedent with respect to each Closing Date:

(a) The representations and warranties contained herein shall be accurate as of
the date of delivery of the Replacement Collateral.

(b) Sonnenschein, Nath & Rosenthal LLP, as counsel for the Parent and the
Company and as Delaware counsel for the Company (the “Company Counsel”), shall
have delivered an opinion, dated as of the applicable Closing Date, addressed to
each participating Holder and Taberna, in substantially the form set forth in
Exhibit A-1 hereto. In rendering its opinion, the Company Counsel may rely as to
factual matters upon certificates or other documents furnished by officers,
directors and trustees of the Parent and the Company and by government officials
and by and upon such other documents as such counsel may, in its reasonable
opinion, deem appropriate as a basis for the Company Counsel’s opinion. The
Company Counsel may specify the jurisdictions in which it is admitted to
practice and that it is not admitted to practice in any other jurisdiction and
is not an expert in the law of any other jurisdiction; provided, however, that
Company Counsel must be admitted to practice in the State of New York. Such
Company Counsel opinion shall not state that it is to be governed or qualified
by, or that it is otherwise subject to, any treatise, written policy or other
document relating to legal opinions, including, without limitation, the Legal
Opinion Accord of the ABA Section of Business Law (1991).

 

6



--------------------------------------------------------------------------------

(c) DLA Piper LLP (US), local counsel for the Parent (the “Parent Local
Counsel”), shall have delivered an opinion, dated as of the applicable Closing
Date, addressed to each participating Holder and Taberna, in substantially the
form set forth in Exhibit A-2 hereto. In rendering its opinion, the Local
Counsel may rely as to factual matters upon certificates or other documents
furnished by officers, directors and trustees of the Parent and by government
officials and by and upon such other documents as such counsel may, in its
reasonable opinion, deem appropriate as a basis for the Local Counsel’s opinion;
provided, however, that copies of any such certificates or documents are
delivered to each participating Holder. The Local Counsel may specify the
jurisdictions in which it is admitted to practice and that it is not admitted to
practice in any other jurisdiction and is not an expert in the law of any other
jurisdiction. Such Local Counsel opinion shall not state that it is to be
governed or qualified by, or that it is otherwise subject to, any treatise,
written policy or other document relating to legal opinions, including, without
limitation, the Legal Opinion Accord of the ABA Section of Business Law (1991).

(d) Prior to each Closing Date, each party hereto shall furnish such further
information, certificates and documents to each other party as such other party
or its counsel may reasonably request.

If any of the conditions specified in this Section 3 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions,
certificates and documents mentioned above or elsewhere in this Agreement shall
not be reasonably satisfactory in form and substance to each participating
Holder, Taberna, the Parent or their respective counsel, this Agreement and any
obligations of Taberna and each participating Holder hereunder, whether as a
holder of the Junior Subordinated Notes or as a prospective Holders of the
Replacement Collateral, may be canceled at, or at any time prior to, the Closing
Date by Taberna, any participating Holder or the Parent, as the case may be.
Notice of such cancellation shall be given to the other party in writing or by
telephone and confirmed in writing, or by e-mail or facsimile.

Each certificate signed by any officer of the Parent or the Company and
delivered to each participating Holder or their counsel in connection with the
Exchange and the transactions contemplated hereby and thereby shall be deemed to
be a representation and warranty of the Parent or the Company, as the case may
be, and not by such officer in any individual capacity.

4. Representations and Warranties of the Parent and the Company. As of each
Closing Date, each of the Parent and the Company, on a joint and several basis,
represents and warrants to, and agrees with Taberna and each Holder
participating in an exchange on such Closing Date as follows:

(a) It (i) is duly organized and validly existing under the laws of its
jurisdiction of organization or incorporation, (ii) is in good standing under
such laws and (iii) has full power and authority to execute, deliver and perform
its obligations under this Agreement.

(b) Neither the Replacement Collateral nor the Exchange is or reasonably could
be expected to be void or voidable as an actual or constructive fraudulent
transfer or as a preferential transfer.

 

7



--------------------------------------------------------------------------------

(c) It (i) is a sophisticated entity with respect to the Exchange, (ii) has such
knowledge and experience, and has made investments of a similar nature, so as to
be aware of the risks and uncertainties inherent in the Exchange and (iii) has
independently and without reliance upon Taberna, any Holder or the Trustee or
any of their respective affiliates, and based on such information as it has
deemed appropriate, made its own analysis and decision to enter into this
Agreement, except that it has relied upon Taberna’s and the participating
Holders’ express representations, warranties, covenants and agreements in this
Agreement. It acknowledges that none of Taberna, any participating Holder or the
Trustee or any of their respective affiliates has given it any investment
advice, credit information or opinion on whether the Exchange is prudent.

(d) It has not engaged any broker, finder or other entity acting under the
authority of it or any of its affiliates that is entitled to any broker’s
commission or other fee in connection with the transaction for which Taberna,
any Holder, Trustee or any of their affiliates could be responsible.

(e) No interest in the Taberna Transferred Rights is being acquired by or on
behalf of an entity that is, or at any time while the Taberna Transferred Rights
are held thereby will be, one or more Benefit Plans.

(f) Neither it nor any of its “Affiliates” (as defined in Rule 501 (b) of
Regulation D (“Regulation D”) under the Securities Act), nor any person acting
on its or their behalf, has, directly or indirectly, made offers or sales of any
security, or solicited offers to buy any security, under circumstances that
would require the registration of any of the Replacement Securities under the
Securities Act; provided that it does not make any representations as to any
action taken by an Indemnified Party.

(g) Neither it nor any of its Affiliates, nor any person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with any offer or sale of any
of the Replacement Securities provided, that it does not make any
representations as to any action taken by an Indemnified Party.

(h) Neither it nor any of its Affiliates, nor any person acting on its or their
behalf, has engaged, or will engage, in any “directed selling efforts” within
the meaning of Regulation S under the Securities Act with respect to the
Replacement Securities.

(i) It is not, and immediately following consummation of the transactions
contemplated hereby, will not be, an “investment company” or an entity
“controlled” by an “investment company,” in each case within the meaning of
Section 3(a) of the Investment Company Act of 1940, as amended (the “Investment
Company Act”).

(j) This Agreement and the consummation of the transactions contemplated herein
have been duly authorized by it and, on each Closing Date, will have been duly
executed and delivered by it, and, assuming due authorization, execution and
delivery by Taberna and the participating Holders will be a legal, valid and
binding obligation of it enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and to general principles of equity.

 

8



--------------------------------------------------------------------------------

(k) The Company is the owner of the Replacement Collateral free and clear of any
pledge, mortgage, hypothecation, lien, charge, encumbrance or any security
interest therein, or adverse claims of title (in accordance with
Section 9-330(d) of the UCC); it has not assigned or otherwise transferred the
Replacement Collateral; and it has the power and authority to transfer the
Replacement Collateral.

(l) Neither the exchange of the Replacement Collateral for the Junior
Subordinated Notes, nor the execution and delivery of and compliance with this
Agreement by the Parent or the Company, nor the consummation of the transactions
contemplated herein or therein, (i) will conflict with or constitute a violation
or breach of (x) the charter or bylaws or similar organizational documents of it
or any of its subsidiaries or (y) any applicable law, statute, rule, regulation,
judgment, order, writ or decree of any government, governmental authority,
agency or instrumentality or court, domestic or foreign, having jurisdiction
over it or any of its subsidiaries or their respective properties or assets
(collectively, the “Governmental Entities”), (ii) will conflict with or
constitute a violation or breach of, or a default or Repayment Event (as defined
below) under, or result in the creation or imposition of any pledge, security
interest, claim, lien or other encumbrance of any kind (each, a “Lien”) upon any
property or assets of it or any of its subsidiaries pursuant to any contract,
indenture, mortgage, loan agreement, note, lease or other agreement or
instrument to which (A) it or any subsidiary is a party or by which it or any of
them may be bound, or (B) to which any of the property or assets of any of them
is subject, or any judgment, order or decree of any court, Governmental Entity
or arbitrator, except, in the case of clause (i)(y) or this clause (ii), for
such conflicts, breaches, violations, defaults, Repayment Events (as defined
below) or Liens which (X) would not, singly or in the aggregate, adversely
affect the consummation of the transactions contemplated by this Agreement and
(Y) would not, singly or in the aggregate, have a Material Adverse Effect or
(iii) will require the consent, approval, authorization or order of any court or
Governmental Entity. As used herein, a “Repayment Event” means any event or
condition which gives the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by it or any of its subsidiaries prior to its scheduled maturity.
Notwithstanding the foregoing, solely for purposes of subclause (ii) above, no
conflict, breach, violation, default, Repayment Event, Lien or Material Adverse
Effect will be deemed to have occurred unless (a) acknowledged by it or
(b) adjudicated by a court of competent jurisdiction.

(m) All of the information provided in writing by the Company or the Parent to
Taberna, the Holders or the Trustee, as the case may be, in connection with the
Exchange is true, complete and accurate in all material respects.

(n) There is no action, suit or proceeding before or by any Governmental Entity,
arbitrator or court, domestic or foreign, now pending or, to the knowledge of it
after due inquiry, threatened against or affecting it or any of its
subsidiaries, except for such actions, suits or proceedings that, if adversely
determined, would not, singly or in the aggregate, adversely affect the
consummation of the transactions contemplated by this Agreement or have a
Material Adverse Effect; and the aggregate of all pending legal or governmental
proceedings to which it or any of its subsidiaries is a party or of which any of
their respective properties or assets is subject, including ordinary routine
litigation incidental to the business, are not expected to result in a Material
Adverse Effect.

 

9



--------------------------------------------------------------------------------

(o) No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any Governmental Entity, other than
those that have been made or obtained, is necessary or required for the
performance by it of its obligations under this Agreement, or the consummation
by it of the transactions contemplated by this Agreement.

(p) It understands that the Exchange contemplated herein will be made in
reliance upon an exemption from registration under the Securities Act pursuant
to Section 4(2) thereof.

Except as expressly stated in this Agreement or any of the other documents
delivered by the Parent or the Company, as the case may be, in connection
herewith, neither the Parent nor the Company makes any representations or
warranties, express or implied, with respect to the Exchange, the Taberna
Transferred Rights, the Junior Subordinated Notes, the Indenture or any other
matter.

5. Representations and Warranties of the Holders. As of each Closing Date, each
Holder participating in an exchange on such Closing Date, for itself, and
Taberna (in the case of clause (d) below) represents and warrants to, and agrees
with, the Parent and the Company as follows:

(a) It is a company duly formed, validly existing and in good standing under the
laws of the jurisdiction in which it is organized with all requisite power and
authority to execute, deliver and perform this Agreement, to make the
representations and warranties specified herein and therein and to consummate
the transactions contemplated in this Agreement.

(b) This Agreement and the consummation of the transactions contemplated herein
has been duly authorized by it and, on the Closing Date, will have been duly
executed and delivered by it and, assuming due authorization, execution and
delivery by the Parent, the Company and Taberna of this Agreement, will be a
legal, valid and binding obligation of such Holder, enforceable against such
Holder in accordance with its terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and to general
principles of equity.

(c) No filing with, or authorization, approval, consent, license, order
registration, qualification or decree of, any Governmental Entity or any other
Person, other than those that have been made or obtained, is necessary or
required for the performance by such Holder of its obligations under this
Agreement or to consummate the transactions contemplated herein.

(d) Neither the exchange of the Replacement Collateral for the Junior
Subordinated Notes, nor the execution and delivery of and compliance with this
Agreement by Taberna or any participating Holder, nor the consummation of the
transactions contemplated herein or therein, conflict with, or will result in a
violation or breach of or constitute a default (or an event which, with or
without notice or lapse of time or both, would constitute a default) under,
(i) the terms, conditions or provisions of any organizational document of any
Holder, (ii) any statute, law, rule or regulation applicable to any Holder or
(iii) any contract or other instrument of any kind to which Taberna or any
participating Holder is now a party or by which Taberna or any participating
Holder may be bound or affected.

 

10



--------------------------------------------------------------------------------

(e) It is the legal and beneficial owner of its respective Junior Subordinated
Notes and the related Taberna Transferred Rights free and clear of any pledge,
mortgage, hypothecation, lien, charge, encumbrance or any security interest
therein, or adverse claims of title (in accordance with Section 9-330(d) of the
UCC); it has not assigned or otherwise transferred the Junior Subordinated Notes
and the related Taberna Transferred Rights; it has the power and authority to
transfer the Junior Subordinated Notes and the related Taberna Transferred
Rights; and it shall deliver such Junior Subordinated Notes free and the related
Taberna Transferred Rights and clear of any Lien created by such Holder.

(f) There is no action, suit or proceeding before or by any Governmental Entity,
arbitrator or court, domestic or foreign, now pending or, to its knowledge,
threatened against or affecting it, except for such actions, suits or
proceedings that, if adversely determined, would not, singly or in the
aggregate, adversely affect the consummation of the transactions contemplated by
the Agreement.

(g) It is aware that the Replacement Securities have not been and will not be
registered under the Securities Act and may not be offered or sold within the
United States or to “U.S. persons” (as defined in Regulation S under the
Securities Act) unless registered with the Commission, except in accordance with
Rule 903 of Regulation S under the Securities Act or pursuant to an exemption
from the registration requirements of the Securities Act.

(h) It understands and acknowledges that (i) no public market exists for any of
the Replacement Securities and that it is unlikely that a public market will
ever exist for the Replacement Securities, (ii) such Holder is purchasing the
Replacement Securities for its own account, for investment and not with a view
to, or for offer or sale in connection with, any fractionalization, division or
distribution thereof in violation of the Securities Act or other applicable
securities laws, subject to any requirement of law that the disposition of its
property be at all times within its control and subject to its ability to resell
such Replacement Securities pursuant to an effective registration statement
under the Securities Act or pursuant to an exemption therefrom or in a
transaction not subject thereto, and it agrees to the legends and transfer
restrictions applicable to the Replacement Securities contained in this
Agreement, and (iii) it has had the opportunity to ask questions of, and receive
answers and request additional information from, the Parent and the Company and
is aware that it may be required to bear the economic risk of an investment in
the Replacement Securities. It has not received and is not relying on any
representations of the Parent or the Company other than as set forth in this
Agreement, or in any public filings. It has not entered into any contract to
sell, transfer or pledge to any person the Replacement Securities that it is
acquiring.

(i) It has independently and without reliance upon the Parent, the Company or
any of their affiliates, and based on such information as it has deemed
appropriate, made its own analysis and decision to enter into this Agreement,
except that it has relied upon the Parent’s and the Company’s express
representations, warranties, covenants and agreements in the Agreement and the
other documents delivered by the Parent or the Company in connection therewith.
It acknowledges that neither the Parent nor the Company has given it any
investment advice or opinion on whether the Exchange is prudent.

 

11



--------------------------------------------------------------------------------

(j) It understands that the Exchange contemplated herein will be made in
reliance upon an exemption from registration under the Securities Act pursuant
to Section 4(2) thereof.

(k) It is not, and immediately following consummation of the transactions
contemplated hereby, will not be, an “investment company” or an entity
“controlled” by an “investment company,” in each case within the meaning of
Section 3(a) of the Investment Company Act.

(l) It is an “accredited investor,” as such term is defined in Rule 501 (a) of
Regulation D under the Securities Act and has such knowledge and experience in
financial and business matters as to be capable of evaluating the risks and
merits of exchanging the Junior Subordinated Notes for the Replacement
Collateral. Without characterizing the Junior Subordinated Notes or the Taberna
Transferred Rights as a “security” within the meaning of applicable securities
laws, it has not made any offers to sell, or solicitations of any offers to buy,
all or any portion of the Junior Subordinated Notes or Taberna Transferred
Rights in violation of any applicable securities laws.

(m) It has not engaged any broker, finder or other entity acting under its
authority that is entitled to any broker’s commission or other fee in connection
with this Agreement and the consummation of transactions contemplated in this
Agreement for which the Parent or the Company could be responsible.

Except as expressly stated in this Agreement, each participating Holder makes no
representations or warranties, express or implied, with respect to the Exchange,
the Taberna Transferred Rights, the Junior Subordinated Notes, the Indenture, or
any other matter.

6. Covenants and Agreements of the Parent and the Company. As of each Closing
Date, each of the Parent and the Company, on a joint and several basis, agrees
with Taberna and each participating Holder as follows:

(a) It has taken all action reasonably necessary or appropriate to cause its
representations and warranties contained in Section 4 hereof to be true as of
each Closing Date.

(b) It will not, and will not permit any of its Affiliates or any person acting
on its or their behalf to, directly or indirectly, make offers or sales of any
security, or solicit offers to buy any security, under circumstances that would
require the registration of any of the Replacement Securities under the
Securities Act.

(c) It will not, and will not permit any of its Affiliates or any person acting
on its or their behalf to, engage in (i) any form of “general solicitation or
general advertising” (within the meaning of Regulation D), or (ii) any “directed
selling efforts” within the meaning of Regulation S under the Securities Act, in
connection with any offer or sale of any of the Replacement Securities.

 

12



--------------------------------------------------------------------------------

(d) It will, during any period in which it is not subject to and in compliance
with Section 13 or 15(d) of the Exchange Act, or it or its general partner is
not exempt from such reporting requirements pursuant to and in compliance with
Rule 12g3-2(b) under the Exchange Act, provide to each Holder of the Replacement
Securities, upon the request of such Holder, any information required to be
provided by Rule 144A(d)(4) under the Securities Act.

(e) It will not identify any of the Indemnified Parties (as defined below) in a
press release or any other public statement without the prior written consent of
such Indemnified Party, which consent will not be unreasonably withheld or
delayed; provided that each Indemnified Party acknowledges that the Parent will
file a current report on Form 8-K concurrently with the First Closing Date,
which document the Indemnified Parties may review and comment on prior to
issuance by the Parent.

7. Future Exchanges.

(a) The parties hereto acknowledge and agree that Taberna has solicited the
consent of 100% of the noteholders of Taberna IV and Taberna VI to exchange a
portion of the Defaulted CDO Notes for their respective share of the Replacement
Collateral on the Second Closing Date as further set forth on Schedule III
hereof. Notwithstanding anything to the contrary herein, in the event the
requisite consent is received at least two (2) business days prior to the Second
Closing Date with respect to Taberna IV and/or Taberna VI, (i) on the Second
Closing Date, Taberna IV and/or Taberna VI, as applicable, shall exchange a
portion of the Defaulted CDO Notes for their respective share of the Replacement
Collateral hereunder and (ii) the Replacement Collateral that will be available
to Taberna V and Taberna VII on the Second Closing Date may be reduced by the
amount of such Replacement Collateral delivered to Taberna IV and/or Taberna VI,
as applicable, in connection with an Exchange described on Schedule III hereof.

(b) It is expressly understood and agreed by the parties hereto that,
notwithstanding anything to the contrary contained herein, and notwithstanding
the execution and delivery of this Agreement by Taberna IV and Taberna VI,
respectively, in no event shall either Taberna IV or Taberna VI be deemed to
have consented to an Exchange or have the authority to effect an Exchange absent
receipt by Taberna of the consent of 100% of the noteholders of each of Taberna
IV and Taberna VI, respectively, provided, however, that if (i) all defaults and
their consequences in relation to either Taberna IV and/or Taberna VI, as the
case may be, have been cured or waived, (ii) any acceleration of the notes
issued by either Taberna IV and/or Taberna VI, as the case may be, has been
rescinded and annulled, (iii) as a result of the actions described in clauses
(i) and (ii) above, consent of the noteholders of Taberna IV and/or Taberna VI,
as the case may be, is no longer required to effect an Exchange, and (iv) either
or both of Taberna IV and/or VI, as the case may be, are otherwise authorized
and permitted to effect an Exchange, then either or both of Taberna IV and/or
Taberna VI, as the case may be, may participate in an Exchange as described on
Schedule III hereof. For the avoidance of doubt, it is understood and agreed
that neither the Company nor the Parent shall have any role in determining
whether either or both of Taberna IV and/or Taberna VI are authorized or
permitted to participate in an Exchange, or any liability (by indemnification or
otherwise) in connection with either or both of Taberna IV and/or Taberna VI
participating in an Exchange as a result of a determination that the conditions
specified in provisos (i) through (iv) above have been satisfied.

 

13



--------------------------------------------------------------------------------

8. Payment of Expenses. In addition to the obligations agreed to by the Company,
Parent and Taberna under Section 2(e)(vii) herein, each of the parties hereto
agree to pay all costs and expenses incident to the performance of their
respective obligations under this Agreement, including, without limitation, the
fees and expenses of their respective counsel, accountants and any other experts
or advisors retained by them, whether or not the transactions contemplated
herein are consummated or this Agreement is terminated. Notwithstanding the
foregoing, the Parent agrees to cause the Company to pay a maximum of $512,500
to Taberna to cover such third party costs and will make the foregoing payment
in three (3) installments to cover such third party costs. The first installment
of $256,250 was paid to Taberna on January 15, 2010, to the extent an Exchange
occurs on the First Closing Date, a second installment of $128,125 shall be paid
on the First Closing Date and, to the extent an Exchange occurs on the Second
Closing Date, the third installment of $128,125 shall be paid on the Second
Closing Date. In addition, the Parent agrees to cause the Company to pay all
reasonable costs and expenses incident to the transfer and delivery of the
Replacement Collateral and any taxes payable in connection therewith.

9. Indemnification.

(a) Each of the Parent and the Company agrees, on a joint and several basis, to
indemnify and hold harmless the Holders, Taberna, Taberna Securities, LLC, and
their respective affiliates (collectively, the “Indemnified Parties”), each
person, if any, who controls any of the Indemnified Parties within the meaning
of the Securities Act or the Exchange Act, and the Indemnified Parties’
respective directors, officers, employees and agents against any and all losses,
claims, damages or liabilities, joint or several, to which the Indemnified
Parties may become subject, under the Securities Act, the Exchange Act or other
federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based on (i) any untrue statement or alleged untrue
statement of a material fact contained in any information or documents provided
by it in writing in connection with the Exchange, (ii) any omission or alleged
omission to state a material fact required to be stated or necessary to make the
statements contained in any information provided by it in writing in connection
with the Exchange, in light of the circumstances under which they were made, not
misleading, or (iii) the breach or alleged breach of any representation,
warranty, or agreement of it contained herein, or (iv) the execution and
delivery by it of this Agreement and actions taken by it to consummate the
transactions contemplated herein, and agrees to reimburse each such Indemnified
Party, as incurred, for any legal or other expenses reasonably incurred by the
Indemnified Parties in connection with investigating or defending any such loss,
claim, damage, liability or action. This indemnity agreement will be in addition
to any liability that it may otherwise have. For avoidance of doubt, neither the
Parent nor the Company shall be obligated to indemnify or hold harmless any of
the Indemnified Parties for any losses, claims, damages or liabilities (or
actions in respect thereof) arising out of or based on (i) the execution and
delivery of this Agreement by any of the Indemnified Parties and actions taken
by them to consummate the transactions contemplated herein, or (ii) bad faith,
fraudulent misrepresentation, willful misconduct or the breach or alleged breach
of any representation, warranty, or agreement contained herein by any of the
Indemnified Parties.

 

14



--------------------------------------------------------------------------------

(b) Promptly after receipt by an Indemnified Party under this Section 9 of
notice of the commencement of any action, such Indemnified Party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 9, promptly notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party (i) will not
relieve the indemnifying party from liability under paragraph (a) above unless
and to the extent that such failure results in the forfeiture by the
indemnifying party of material rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any Indemnified
Party other than the indemnification obligation provided in paragraph (a) above.
The Indemnified Parties shall be entitled to appoint one counsel to represent
the Indemnified Parties in any action for which indemnification is sought. An
indemnifying party may participate at its own expense in the defense of any such
action; provided that counsel to the indemnifying party shall not (except with
the consent of the Indemnified Party) also be counsel to the Indemnified Party.
In no event shall the indemnifying parties be liable for fees and expenses of
more than one counsel (in addition to one local counsel in each jurisdiction)
separate from their own counsel for all Indemnified Parties in connection with
any one action or separate but similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances,
unless an Indemnified Party elects to engage separate counsel because such
Indemnified Party believes that its interests are not aligned with the interests
of another Indemnified Party or that a conflict of interest might result. An
indemnifying party will not, without the prior written consent of the
Indemnified Parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought hereunder (whether
or not the Indemnified Parties are actual or potential parties to such claim,
action, suit or proceeding) unless such settlement, compromise or consent
includes an unconditional release of each Indemnified Party from all liability
arising out of such claim, action, suit or proceeding.

10. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, covenants and indemnities of the Parent and the
Company set forth in or made pursuant to this Agreement will remain in full
force and effect and will survive the Exchange. The provisions of Sections 8 and
9 shall survive the termination or cancellation of this Agreement.

11. Amendments. This Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement by
each of the parties hereto.

12. Notices. All communications hereunder will be in writing and effective only
on receipt, and will be mailed, delivered by hand or courier or sent by
facsimile and confirmed or by any other reasonable means of communication,
including by electronic mail, to the relevant party at its address specified
below.

If to Taberna or any Holder:

Taberna Capital Management, LLC

450 Park Avenue, 11th Floor

New York, New York 10022

Attention: Raphael Licht

Facsimile: (215) 243-9039

Email: rlicht@raitft.com

 

15



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, Pennsylvania 19014

Attention: Ralph R. Mazzeo, Esq.

Facsimile: (215) 655-2417

Email: ralph.mazzeo@dechert.com

If to the Parent or the Company:

Newcastle Investment Corp.

1345 Avenue of the Americas, 46th Floor

New York, New York 10105

Attention: Chief Financial Officer

Email: bsigman@fortress.com

With a copy (which shall not constitute notice) to:

Sonnenschein Nath & Rosenthal LLP

Two World Financial Center

New York, New York 10281

Attention: Walter Van Dorn

Facsimile: (212) 768-6800

Email: wvandorn@sonnenschein.com

13. Successors and Assigns. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns. Nothing expressed or mentioned in this Agreement is intended or shall
be construed to give any person other than the parties hereto and the
affiliates, directors, officers, employees, agents and controlling persons
referred to in Section 9 hereof and their successors, assigns, heirs and legal
representatives, any right or obligation hereunder. None of the rights or
obligations of the Parent or the Company under this Agreement may be assigned,
whether by operation of law or otherwise, without Taberna’s prior written
consent. The rights and obligations of each participating Holder and Taberna
under this Agreement may be assigned by any Holder or Taberna without the
Parent’s or the Company’s consent; provided that the assignee assumes the
obligations of any such Holder or Taberna under this Agreement.

14. Applicable Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW).

15. Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING BY OR AGAINST ANY
PARTY HERETO OR WITH RESPECT TO OR ARISING OUT OF THIS AGREEMENT MAY BE BROUGHT
IN OR REMOVED TO THE COURTS OF THE STATE OF NEW YORK, IN AND FOR THE COUNTY OF
NEW YORK, OR OF THE

 

16



--------------------------------------------------------------------------------

UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK (IN EACH CASE
SITTING IN THE BOROUGH OF MANHATTAN). BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS (AND
COURTS OF APPEALS THEREFROM) FOR LEGAL PROCEEDINGS ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT.

16. Counterparts and Facsimile. This Agreement may be executed by any one or
more of the parties hereto in any number of counterparts, each of which shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same instrument. This Agreement may be executed by any one or more
of the parties hereto by facsimile.

17. Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to the matters and transactions
contemplated by this Agreement and supersedes any prior agreement or
understanding of the parties hereto.

[Signature Page Follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been entered into as of the date first
written above.

 

TABERNA PREFERRED FUNDING IV, LTD. TABERNA PREFERRED FUNDING V, LTD. TABERNA
PREFERRED FUNDING VI, LTD. TABERNA PREFERRED FUNDING VII, LTD. By:   Taberna
Capital Management, LLC,   as Collateral Manager   By:  

/s/    Michael A. Fralin

  Name:   Michael A. Fralin   Title:   Managing Director TABERNA CAPITAL
MANAGEMENT, LLC By:  

/s/    Michael A. Fralin

Name:   Michael A. Fralin Title:   Managing Director NEWCASTLE INVESTMENT CORP.
By:  

/s/    Kenneth M. Riis

Name:   Kenneth M. Riis Title:   President and Chief Executive Officer NIC TRS
LLC By:  

/s/    Kenneth M. Riis

Name:   Kenneth M. Riis Title:   President